UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 99-10384




        ANTHONY C. AYERS, ERNEST R. KING, DENSHIA MOORE,
                       JOSEPH C. WILLIAMS,

                                             Plaintiffs-Appellants,


                             VERSUS


  OIL, CHEMICAL & ATOMIC WORKERS INTERNATIONAL UNION, AFL-CIO,


                                                 Defendant-Appellee


                _________________________________

                           No. 99-11006
                _________________________________


                    ANTHONY C. AYERS; ET AL.,

                                                          Plaintiffs,


                     MAELISSA R.M. WATSON,
                                                          Appellant,

  OIL, CHEMICAL & ATOMIC WORKERS INTERNATIONAL UNION, AFL-CIO,

                                                Defendant-Appellee.


          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:95-CV-2754-R)


                           May 5, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.
PER CURIAM:*

     After reviewing the record and considering the argument and

briefs of   counsel,   we   are   satisfied   that   the   district   court

committed no error in this case.        Accordingly, the judgment of the

district court is affirmed.

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2